

EXHIBIT 10.1
 
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
AMENDMENT 1
 
This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT 1 (“Amendment”) is
made effective as of February 26, 2010 by and among IEC ELECTRONICS CORP., a
corporation formed under the laws of the State of Delaware (“Borrower”) and
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”), a New York banking
corporation, with offices at 255 East Avenue, Rochester, New York 14604.  This
Amendment amends the Amended and Restated Credit Facility Agreement, dated
December 16, 2009, made between the Borrower and Lender
(“Agreement”).  Capitalized terms not otherwise defined in this Amendment shall
have the meanings given to them in the Agreement.
 
1.           The Agreement is hereby amended as follows:
 
(a)           Section 11.14 of the Agreement is hereby deleted.
 
(b)           A new Section 11.14 is hereby added to the Agreement to read in
its entirety as follows:
 
11.14   Mortgage Related Matters.  GTC shall not cause or permit a reconveyance
to GTC of fee title to the premises commonly known as 1450 Mission Avenue NE,
Albuquerque, New Mexico held pursuant to a Lease Agreement between the City of
Albuquerque, New Mexico and GTC dated as of March 1, 1999 unless (i) GTC gives
the Lender at least 15 Business Days prior notice of its intention to cause the
reconveyance, (ii) at the time of such reconveyance GTC delivers to the Lender
an executed mortgage (the “Fee Mortgage”) in favor of Lender, in form
substantially the same as the Mortgage (modified to create a mortgage covering
the fee title interest of GTC), and (iii) at the time of such reconveyance GTC
delivers to the Lender a mortgagee title insurance policy covering the Fee
Mortgage free of exceptions, encumbrances and Liens other than Permitted
Exceptions and other exceptions approved in writing in advance by Lender.
 
(c)           Section 12.8 of the Agreement is hereby amended to read in its
entirety as follows:
 

12.8     Judgments.  Allow to exist any judgments against any of the Credit
Parties in excess of $250,000 in the aggregate which are not fully covered by
insurance or for which an appeal or other proceeding for the review thereof
shall not have been taken and for which a stay of execution pending such appeal
shall not have been obtained, or allow to exist any judgment in any amount
against GTC that creates a Lien against any of GTC real property or interest
therein.
 
(d)           Section 15.1 is hereby amended to add a new subsection (k) thereto
to read as follows:

 

--------------------------------------------------------------------------------

 
 
(k)       any failure of GTC to be able to, or to, cause reconveyance of fee
title to the premises covered by the Mortgage in strict accordance with Section
11.14 of this Agreement at such time as the tax benefits available through the
City of Albuquerque expire, it being the intention of the parties that this
Event of Default shall be an event of default under the Mortgage entitling the
Lender to its remedies, including foreclosure, thereunder.
 
(e)           A new sentence is hereby added to the end of Section 16.7(a) to
read as follows:
 
The indemnification obligations of the Credit Parties hereunder include
obligations to indemnify and hold harmless the Lender for any cost, expense, or
liability (including among others reasonable attorneys fees) incurred in
connection with actions taken (including if applicable foreclosure of the
Mortgage), and payments made, by the Lender reasonably necessary to assure that
the Lender’s Mortgage, and at such time as the tax benefits available through
the City of Albuquerque expire the Lender’s interest in the premises covered by
the Fee Mortgage, are subject to no Liens other than Permitted Liens.
 
2.           Credit Agreement Ratified.  Except as expressly amended hereby, the
Credit Agreement is in all respects ratified and confirmed, and all of the
terms, provisions and conditions thereof shall be and remain in full force and
effect, and this Amendment and all of its terms, provisions and conditions shall
be deemed to be a part of the Credit Agreement.  All capitalized terms used
herein and not defined shall have the meanings given them in the Credit
Agreement.
 
3           Representations and Warranties.  The Borrower confirms the accuracy
in all material respects of and remakes as of the date hereof all of its
representations and warranties contained in the Credit Agreement except (i)
those representations and warranties that by their terms are made as of a
specific date, in which case Borrower confirms that they were accurate as of the
specified date, and (ii) as they relate to changes in factual circumstances
permitted by the Credit Agreement.  The Borrower further represents and warrants
to the Lender that all necessary action on the part of the Borrower relating to
authorization of the execution and delivery of this Amendment, and the
performance of the Obligations of the Borrower thereunder has been taken.  This
Amendment and the Loan Documents constitute legal, valid and binding obligations
of the Borrower, enforceable in accordance with their respective terms except as
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and except to the
extent enforcement thereof may be limited by the application of general
principles of equity.  The Borrower has no defenses, offsets, claims, or
counterclaims with respect to its Obligations under the Loan Documents.  The
execution and delivery by the Borrower of this Amendment, and the performance by
the Borrower of the Loan Documents as amended hereby, will not violate any
provision of law the violation of which could reasonably be expected to have a
Material Adverse Effect or the Borrower’s Certificate of Incorporation or
By-laws.  The execution, delivery and performance of this Amendment, and the
consummation of the transactions contemplated hereby (i) will not violate, be in
conflict with, result in a breach of, or constitute a default under any
agreement to which the Borrower is a party or by which any of its properties is
bound, or any order, writ, injunction, or decree of any court or governmental
instrumentality, in each case except as could not reasonably be expected to have
a Material Adverse Effect, and (ii) will not result in the creation or
imposition of any Lien, charge or encumbrance upon any of its properties.

 
2

--------------------------------------------------------------------------------

 
 
4.           No Events of Default.  The Borrower confirms that it has performed
and complied in all material respects with all terms and conditions herein
required to be performed or complied with by it prior to or at the time hereof,
and as of the date hereof, after giving effect to the provisions hereof, there
exists no Event of Default or Default.
 
5.           Miscellaneous.
 
(a)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same agreement, and any
party hereto may execute this Agreement by signing any such counterpart.
 
(b)          The Borrower hereby agrees to pay to the Lender all out-of-pocket
costs and expenses, including reasonable legal fees, incurred or sustained by
the Lender in connection with the preparation of this Amendment and the matters
related hereto.
 
(c)          This Amendment shall constitute a Loan Document under the Credit
Agreement and all obligations included in this Amendment shall constitute
Obligations under the Credit Agreement and be secured by the Security Documents
securing the Obligations.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives by their signatures below.
 
[Signature Pages Follow]

 
3

--------------------------------------------------------------------------------

 
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
By:
   
 
Brett Rawlings
 
Assistant Vice President
   
IEC ELECTRONICS CORP.
 
By: 
   
   
 
Barry Gilbert
 
Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 